DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 2-4, filed 05/07/20, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered. The arguments made against Lee in view of Yin with respect to the amended claims are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamen (Pub No 20140195639) further in view of Scahill (Pub No 20180254979).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 7-8, 10, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Scahill (Pub No 20180254979).

Regarding claim 1 and 7 and 14,
 	Kamen teaches a method for providing multilink connections in a wide area network (WAN), comprising:

 	adding, by a first client application comprising an embedded browser executed by a processor of a client device, a sequence number to an application-layer header of at least one packet of a first plurality of packets generated by the embedded browser to access a network application executed by one or more servers, and the sequence numbers being added to the application-layer headers being different from (interpreted as the at least one application-layer packet includes first and second application-layer packets. The first hub is configured to add a first sequence number to a first header of the first application-layer packet and to add a second sequence number to a second header of the second application-layer packet, see Kaman para [0081], para [0098])
 	splitting, by the first client application the first plurality of packets into a first portion and a second portion based on application-layer information of the first plurality of packets; (interpreted as The first hub may be configured to communicate the first application-layer packet over a first cellular network of the at least one cellular network. The first hub is configured to communicate the second application-layer packet over a second cellular network of the at least one cellular network, see Kamen para [0081], [0098]).
 	transmitting, by the first client application, the first portion of the first plurality of packets via a first network path of a first multilink connection to a network device; and (interpreted as The data is packaged into one or more packets and transmitted over the first SOM 66 and/or via the second SOM 86. The first SOM 66 includes a processor 62 and a cellular network modem 64 for transmitting the packets over a first cellular network, see Kamen para [0134]).
 	transmitting, by the first client application, the second portion of the first plurality of packets via a second network path of the first multilink connection to the network device,(interpreted as The second SOM 86 also includes a processor 82 that can transmit one or more packets over a second cellular modem 84 over a second cellular network, see Kamen para [0134]) the network device aggregating the first portion of the first plurality of packets and the second portion of the plurality of packets into a single packet stream and forwarding the single packet stream via a single network connection to a server of the one or more servers  (interpreted as When the data reaches the second hub 20, the second hub 20 reassembles the data using the sequence numbers, see Kamen para [0098]. Also see route data to server see Kaman 124 fig. 3b).
 	However Kaman does not teach transport layer sequence numbers.
 	Scahill teaches transport layer sequence numbers (interpreted as a first subset of packets 55, containing packet numbers 0, 2, 5 and 7, is assigned to the LTE send buffer 39, while a second subset of data packets 57, containing packet sequence numbers 1, 3, 4, 6, 8 and 9, is assigned to the WiFi send buffer 41, see Scahill para [0058]).

Regarding claim 2 and 8 and 15,
  	Kaman in view of Scahill teaches the method of claim 1, further comprising: wherein the network device aggregates the first portion and second portion based on the sequence numbers added to the application-layer headers of the first plurality of packets (interpreted as the at least one application-layer packet includes first and second application-layer packets. The first hub is configured to add a first sequence number to a first header of the first application-layer packet and to add a second sequence number to a second header of the second application-layer packet, see Kaman para [0081], para [0098])

Regarding claim 4 and 10 and 17,
 	Kaman in view of Scahill teaches the method of claim 1, however does not teach wherein the first network path comprises a different transport layer connection than the second network path (interpreted as a first subset of packets 55, containing packet numbers 0, 2, 5 and 7, is assigned to the LTE send buffer 39, while a second subset of data packets 57, containing packet sequence numbers 1, 3, 4, 6, 8 and 9, is assigned to the WiFi send buffer 41, see Scahill para [0058]).

 	Claim 3, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Yin (Pub No 20190334864).

Regarding claim 3 and 9 and 16,
  	Kaman in view of Scahill teaches the method of claim 1, however does not teach wherein splitting the first plurality of packets further comprises: 
 	determining, by the first client application based on application-layer header information of the first plurality of packets, a first data type of the first portion of the first plurality of packets and a second data type of the second portion of the first plurality of packets; and
 	splitting the first plurality of packets into the first portion and the second portion responsive to the first data type and the second data type being different data types .
 	Yin teaches wherein splitting the first plurality of packets further comprises: 
 	determining, by the first client application based on application-layer header information of the first plurality of packets, a first data type of the first portion of the first plurality of packets and a second data type of the second portion of the first plurality of packets; and
 	splitting the first plurality of packets into the first portion and the second portion responsive to the first data type and the second data type being different data types (interpreted as  Accordingly, various techniques for split tunneling based on content type are disclosed. In some embodiments, a system, process, and/or computer program product for split tunneling based on content type includes monitoring session traffic received at a data appliance; determining if the session traffic is associated with a first content type; and redirecting the session traffic if the session traffic is associated with the first content type based on a policy. For example, the disclosed techniques for split tunneling based on content type can be implemented using a data appliance (e.g., a security platform, such as a security appliance/gateway, that includes a VPN client and is configured with a security policy) to perform split tunneling based on content type (e.g., video content type) to redirect the session traffic outside of the VPN tunnel (e.g., or to another data appliance) as will be further described below with respect to various embodiments, see Yin para [0022]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman in view of Scahill with the splitting based on content type as taught by Yin to to reduce bandwidth and computing resources required to filter and/or analyze/inspect the network traffic associated with such video/audio traffic (Yin para [0020]).

Claim 5, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Scahill (Pub No 20180254979) and Ratnasingham (Pub No 20170289027).

Regarding claim 5 and 11 and 18,
  	Kaman in view of Scahill teaches method of claim 1, wherein: however does not teach the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are determined.
 	Ratnasingham teaches the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are  (interpreted as the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are determined.
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman in view of Scahill with the different transport layer as taught by Morris since it would have been a simple substitution providing expected results of using autonomous routing systems. 

Claim 6, 12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Scahill (Pub No 20180254979) and Karol (Pub No 20090016370).

Regarding claim 6 and 12 and 19,
  	Kaman in view of Scahill teaches method of claim 1, further comprising:
 	classifying, by the first client application, the first portion of the first plurality of packets as a first traffic type and the second portion of the first plurality of packets as a second traffic type;
 	However does not teach classifying, by the first client application, the first network path of the first multilink connection as having a first quality of service (QoS) level and the second network path of the first multilink connection as having a second QoS level; and
 	assigning, by the first client application based on the first traffic type and the second traffic type and the first QoS level and second QoS level, the first portion of the first plurality of packets to the first network path of the first multilink connection and the second portion of the first plurality of packets to the second network path of the first multilink connection.

(interpreted as if a first transmission path in network 201 provides a QoS guarantee at a first known level (or no QoS guarantee at all) and a second transmission path in network 202 provides a QoS guarantee at a second known level, node 211 might transmit some of the packets via the first transmission path, at task 604, and some via the second transmission path, at task 605, see para [0078]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman in view of Scahill with the different transport layer as taught by Morris since it would have been a simple substitution providing expected results of using autonomous routing systems. 

Regarding claim 20,
  	Kaman in view of Scahill in view of Morris teaches system of claim 19, wherein the packet processing agent is further configured to add a sequence number to an application-layer header of each of the fourth plurality of packets, by the network device, prior to transmission of the first portion and second portion (interpreted as In some implementations, the data packets can include a packet sequence number that indicates the relative position of the packet in the original data stream, and the aggregation layer can use the packet sequence number to determine where the packet belongs in the aggregate data stream, see para [0142]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461